DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as an apparatus (claims 1-11).  Accordingly, claims 1-11 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.

Claim 1:
A medical treatment plan support comprising: 
generate a plurality of medical treatment plans including medical treatment actions provided by a plurality of medical institutions to a patient, on the basis of patient information indicating a state of the patient and medical institution information regarding the medical institutions; and 
cause a display to display the medical treatment plans in a comparable manner.

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving a medical treatment plan for a patient are managing personal behaviors.  For instance, a physician can use the generated plan to treat a patient for a certain medical condition or health related issue.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving patient information from the patient, generating and displaying a treatment plan can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the 
Claim 1:
A medical treatment plan support apparatus comprising: 
processing circuitry configured to: 
generate a plurality of medical treatment plans including medical treatment actions provided by a plurality of medical institutions to a patient, on the basis of patient information indicating a state of the patient and medical institution information regarding the medical institutions; and 
cause a hardware display device to display the medical treatment plans in a comparable manner.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment plan for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial 
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: The claim recites wherein the processing circuitry causes the hardware display device to display each of the medical treatment plans in association with one or more evaluation indexes, which is a method of organizing human activity, such as personal behaviors.
Claim 3: The claim recites wherein the medical institution information is information including past medical treatment results in each of the medical institutions, and information indicating effects of past medical treatments in each of the medical institutions, the evaluation index is estimation results of effects of medical treatments of each of the medical treatment plans for the patient, the processing circuitry is configured to estimate the effects of medical treatments for the patient for each of the medical treatment plans on the basis of the medical institution information, and cause the hardware display device to display the medical treatment plans and the estimation results of the effects of each of the medical treatment plans for the patient in association, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 4: The claim recites wherein the medical institution information further includes cost pertaining to medical treatment actions in each of the medical institutions, 
Claim 5: The claim recites wherein the processing circuitry is configured to sort display order of the medical treatment plans on the basis of the estimation results of the effects of medical treatments for the patient, length of a medical treatment period, number of medical institutions included in a combination, the total balance of the medical institutions, or balance of one medical institution included in the medical institutions of each of the medical treatment plans, in accordance with an operator's operation., which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 6: The claim recites wherein the medical institution information includes medical resource information regarding medical resources of each of the medical institutions, the processing circuitry is configured to estimate whether acceptance of the patient is possible or impossible in each of the medical institutions included in each of the medical treatment plans, on the basis of the medical resource information, and cause the hardware display device to display information indicating whether acceptance of the patient is possible or impossible in each of the medical institutions, which is an 
Claim 7: The claim recites wherein, when acceptance of the patient is impossible in one of the medical institutions, the processing circuitry causes the hardware display device to display a reason why acceptance is impossible in the medical institution., which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 8: The claim recites wherein the processing circuitry is configured to determine whether each of the medical treatment plans is covered by insurance on the basis of insurance information about medical insurance that the patient has, and cause the hardware display device to display the medical treatment plans and whether each of the medical treatment plans is covered by insurance in association, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 9:  The claim recites wherein the processing circuitry is configured to determine whether each of the medical treatment plans is covered by insurance on the basis of insurance information about medical insurance that the patient has, and cause the hardware display device to display the medical treatment plans and whether each of the medical treatment plans is covered by insurance in association, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.
Claim 10:  The claim recites wherein the processing circuitry is configured to calculate a patient’s out-of-pocket payment for each of the medical treatment plans on 
Claim 11: The claim recites wherein the insurance information includes information in which a medical institution covered by insurance is associated with each type of medical insurance offered by each insurance provider, and the processing circuitry is configured to cause the hardware display device to display, of the medical institutions included in the medical treatment plans, a medical institution that is covered by insurance and a medical institution that is uncovered by insurance in a distinguishable manner, which is an abstract idea of a mathematical concept and method of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining a treatment plan for a patient, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers/processors as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-11, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-11, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
claims 1-11
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2014/0257838, Karra, et al., hereinafter Karra.
6.	Regarding claim 1, Karra discloses a medical treatment plan support apparatus comprising: processing circuitry configured to: generate a plurality of medical treatment plans including medical treatment actions provided by a plurality of medical institutions to a patient, on the basis of patient information indicating a state of the patient and medical institution information regarding the medical institutions, (page 5, para. 51, the data indicating historical success in meeting goals may be from a specific facility treating a patient. In an alternate embodiment, the historical goal data for care plans may be derived from data of the treatment of patients from multiple facilities. Also, the quality measures may be regulatory quality measures, established by a regulatory body or organization. The regulatory 
 	cause a hardware display device to display the medical treatment plans in a comparable manner, (page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).
7.	Regarding claim 2, Karra discloses the apparatus of claim 1 as described above.  Karra further discloses wherein the processing circuitry causes the hardware display device to display each of the medical treatment plans in association with one or more evaluation indexes, (page 2, para. 17, additional patient characteristics may be used after the initial filtering to narrow the provided care plans to plans particularly suited to the patient and the patient's clinical needs, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).
8.	Regarding claim 3, Karra discloses the apparatus of claims 1 and 2 as described above.  Karra further discloses wherein 
 	the medical institution information is information including past medical treatment results in each of the medical institutions, and information indicating effects of past medical treatments in each of the medical institutions, (page 5, para. 51, the data indicating historical success in meeting goals may be from a specific facility treating a patient. In an alternate embodiment, the historical goal data for care plans may be derived from data of the treatment of patients from multiple facilities. Also, the quality measures may be regulatory quality measures, established by a regulatory body or organization. The regulatory quality measures may be indicated as quality of care measures for rating the quality of care of specific facilities), 

the processing circuitry is configured to 
estimate the effects of medical treatments for the patient for each of the medical treatment plans on the basis of the medical institution information, (page 3, para. 32, the historical achievement of the goal may be evaluated based on treatment performed in a facility that will execute an ultimately selected care plan for a patient. In an embodiment, the effectiveness evaluation may indicate that a care plan has met goals and is effective for treatment of particular conditions and page 4, para. 39, The compatible candidate care plans may be presented along with the indicated effectiveness for treating conditions of the specific candidate care plans and/or associated costs of the specific candidate care plans.), and
cause the hardware display device to display the medical treatment plans and the estimation results of the effects of each of the medical treatment plans for the patient in association, (Fig. 2, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).
9.	Regarding claim 4, Karra discloses the apparatus of claims 1 and 2 as described above.  Karra further discloses wherein 
 	the medical institution information further includes cost pertaining to medical treatment actions in each of the medical institutions, (page 1, para. 8,  providing the at least one compatible candidate care plan and associated cost to a user.), and information on 
 	the evaluation index is total balance of the medical institutions included in each of the medical treatment plans, (page 1, para. 6, cost, quality, and insurance eligibility for the patient may be displayed with the matched care plans such that a user will have sufficient data to select an appropriate care plan for the patient, and page 4, para. 46, a care plan 410 may have a historical URR of 67% found to be the average value for patients undergoing the care plan at a facility, or multiple facilities. In this way, the effectiveness of provided care plans 410, 412 for treating a condition may be compared directly at a point when a care plan is being chosen for a patient.), 
 	the processing circuitry is configured to 
 	calculate the total balance on the basis of the medical institution information, (page 4, para. 45, The costs 418 may be presented in a totaled format, such as a cost for participation throughout the entire care plan, or may be in another format appropriate to provide an indication of costs to be incurred by a patient that undergoes the care plan, such as cost by time period or component costs. In an embodiment, a care plan may be put into place perpetually, and as such the costs 418 may be displayed at a rate required, such as a cost per visit to a facility for treatment, and page 5, para. 51, the data indicating historical success in meeting goals may be from a specific facility treating a patient. In an alternate embodiment, the historical goal data for care plans may be derived from data of the treatment of patients from multiple facilities. Also, the quality measures may be regulatory quality measures, 
cause the hardware display device to display the medical treatment plans and the total balance of the medical institutions included in each of the medical treatment plans in association, (Fig. 2, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation). 
10.	Regarding claim 5, Karra discloses the apparatus of claim 1 as described above.  Karra further discloses wherein the processing circuitry is configured to sort display order of the medical treatment plans on the basis of the estimation results of the effects of medical treatments for the patient, length of a medical treatment period, number of medical institutions included in a combination, the total balance of the medical institutions, or balance of one medical institution included in the medical institutions of each of the medical treatment plans, in accordance with an operator's operation, (Fig. 2, and page 1, para. 6, cost, quality, and insurance eligibility for the patient may be displayed with the matched care plans such that a user will have sufficient data to select an appropriate care plan for the patient, page 2, para. 29, The suitable care plan determinations may be based on various characteristics including clinical, insurance, billing, cost and/or quality measures, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).  
11.	Regarding claim 6, Karra discloses the apparatus of claim 1 as described above.  Karra further discloses wherein
the medical institution information includes medical resource information regarding medical resources of each of the medical institutions, (page, para. 44, Other information may also be provided with the care plans 410, 412. The other information may 
the processing circuitry is configured to 
estimate whether acceptance of the patient is possible or impossible in each of the medical institutions included in each of the medical treatment plans, on the basis of the medical resource information, (page 2, para. 19, a system may derive and suggest suitable care plans and alternatives for each care plan component by utilizing historical treatment information shared among various healthcare providers. The suitable care plan determinations may be based on various characteristics including clinical, insurance, billing, cost and/or quality measures), and 
 	cause the hardware display device to display information indicating whether acceptance of the patient is possible or impossible in each of the medical institutions, (Fig. 2, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).
12.	Regarding claim 7, Karra discloses the apparatus of claims 1 and 6 as described above.  Karra further discloses wherein, when acceptance of the patient is impossible in one of the medical institutions, the processing circuitry causes the hardware display device to display a reason why acceptance is impossible in the medical institution, (page 3, para. 36, individual procedure and medication components may be found to not meet eligibility requirements for a patient. In such a case, alternative components may be provided. The alternative components may be indicated by historical treatment data for a facility. For example, historical treatment data may indicate that alternate components have successfully 
13.	Regarding claim 8, Karra discloses the apparatus of claim 1 as described above.  Karra further discloses wherein the processing circuitry is configured to determine whether each of the medical treatment plans is covered by insurance on the basis of insurance information about medical insurance that the patient has, (page 3, para. 35, historical treatment data may indicate that a care plan, or care plan components, were previously found compatible with the insurance of a patient, or that the patient meets the eligibility requirements for the insurance. A compatibility determination may be made based on such historical treatment data. In an embodiment, the candidate care plans may be submitted to the insurance provider of the patient for verification of coverage, or verification for the eligibility of a patient for coverage), and 
 	cause the hardware display device to display the medical treatment plans and whether each of the medical treatment plans is covered by insurance in association, (Fig. 2, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).
14.	Regarding claim 9, Karra discloses the apparatus of claim 1 as described above.  Karra further discloses wherein the processing circuitry is configured to 
 	determine whether each of the medical treatment plans is covered by insurance on the basis of insurance information about medical insurance that the patient has, (page 3, para. 35, historical treatment data may indicate that a care plan, or care plan components, were previously found compatible with the insurance of a patient, or that the patient meets the eligibility requirements for the insurance. A compatibility determination may be made based on such historical treatment data. In an embodiment, the candidate care plans may 
 	cause the hardware display device to display, of the medical treatment plans, one or more medical treatment plans that are covered by the medical insurance that the patient has, (page 3, para. 36, individual procedure and medication components may be found to not meet eligibility requirements for a patient. In such a case, alternative components may be provided. The alternative components may be indicated by historical treatment data for a facility. For example, historical treatment data may indicate that alternate components have successfully provided comparable treatment, and/or that the alternative components have historically been covered by the insurance of the patient.), and 
 	cause the hardware display device not to display, of the medical treatment plans, any medical treatment plan that is uncovered by the medical insurance that the patient has, (page 3, para. 36, individual procedure and medication components may be found to not meet eligibility requirements for a patient. In such a case, alternative components may be provided. The alternative components may be indicated by historical treatment data for a facility. For example, historical treatment data may indicate that alternate components have successfully provided comparable treatment, and/or that the alternative components have historically been covered by the insurance of the patient).
15.	Regarding claim 10, Karra discloses the apparatus of claim 1 as described above.  Karra further discloses wherein the processing circuitry is configured to   
calculate a patient’s out-of-pocket payment for each of the medical treatment plans on the basis of insurance information about medical insurance that the patient has, (page 5, para. 58, the filtered care plans may be provided to a user for manual selection of an appropriate care plan for a patient. Alternatively, care plans having care plan components 
 	cause the hardware display device to display the medical treatment plans and the patient’s out-of-pocket payments in association, (Fig. 2, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).
16.	Regarding claim 11, Karra discloses the apparatus of claims 1 and 8 as described above.  Karra further discloses wherein 
the insurance information includes information in which a medical institution covered by insurance is associated with each type of medical insurance offered by each insurance provider, (page 3, para. 35, assessing the compatibility may involve comparing an insurance coverage status of a component of the at least one candidate care plan with an insurance coverage of the patient. In an embodiment, historical treatment data may indicate that a care plan, or care plan components, were previously found compatible with the insurance of a patient, or that the patient meets the eligibility requirements for the insurance. A compatibility determination may be made based on such historical treatment data. In an embodiment, the candidate care plans may be submitted to the insurance provider of the patient for verification of coverage, or verification for the eligibility of a patient for coverage), and 
the processing circuitry is configured to cause the hardware display device to display, of the medical institutions included in the medical treatment plans, a medical institution that is covered by insurance and a medical institution that is uncovered by insurance in a distinguishable manner, (Fig. 2, and page 4, para. 39, the compatible candidate care plans may be displayed as a list with associated data using a workstation).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	SYSTEMS, METHODS, APPARATUSES, AND COMPUTER PROGRAM PRODUCTS FOR ORGANIZING PATIENT INFORMATION (US 20100223071 A1) teaches facilitating organization of medical data, associated with a patient(s) to enable medical professionals to prioritize and deliver timely and appropriate care to one or more patients. The apparatus includes a processor configured to receive medical information, associated with a patient(s), from one or more entities and store the medical information in a memory. The processor is also configured to provide a portion(s) of the medical information to a view of a display(s) and update a portion of the medical information upon receiving new medical data associated with the portion in response to determining that the new medical data corresponds to the patient(s). The processor is also configured to provide the portion of the medical information to a view of a display(s).

B.	Automated medical diagnosis, risk management, and decision support systems and methods (US 10614919 B1) teaches automating medical data processing and counseling. A method may include receiving a selection of a condition associated with a plurality of diagnosis possibilities for a patient. The method may further include displaying candidate treatment options based upon, at least in part, the condition 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362. The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626